DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 6/13/2022 has been filed. Claim 5 was cancelled. Claims 1-4, 6-9 and 11 remain pending in this application. The amendments have overcome the 112a and 112b rejection(s) previously set forth in the non-final office action filed 3/21/2022.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
On Page 8 of the Remarks, Applicant asserts that Jordan (US 2017/0087321 A1) does not disclose or teach an engagement seal being disposed beyond the peripheral of the interior space so that the interface of the engagement seal with the tissue is outside the interior, as now required by amended claim 1. The Examiner respectfully disagrees, as the sealing surface 104 of Jordan clearly extends beyond the peripherally of the interior space of the mask body shown in Figure 3a (see annotated Figure 3a below for further clarification), such that the interface of the sealing surface 104 with the user’s tissue is outside the indicated interior space of the mask body. 

    PNG
    media_image1.png
    379
    308
    media_image1.png
    Greyscale

On Pages 8-9 of the Remarks, Applicant argues that the cushion of Jordan’s mask would easily deform and not cause deformation of the surrounding tissue of the user, as the Shore-A hardness values for the cushion can have a value of about OO-5 to OO-50. The Examiner respectfully disagrees, as Applicant’s original disclosure specifically states the seal is formed from a silicone with a Shore-A hardness value of 5-25 (Paragraphs 0043 and 0045), which would directly overlap with the hardness values taught by Jordan. Therefore, as the cushion of Jordan teaches a similar range of hardness values as Applicant’s sealing surface, it would directly follow that the cushion of Jordan would deform in a similar manner as Applicant’s sealing surface, as they would possess similar elastic characteristics. 
On Pages 10-11 of the Remarks, Applicant argues that the secondary reference of Ellis (US 2017/0049983 A1) does not fix the deficiencies of Jordan, stating that “Ellis does not teach or disclose that the engagement seal is solid and sufficiently rigid that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the tissue surrounding the airway of the infant primarily by deformation of the tissue surrounding the airway, as claimed”. The Examiner notes that the Ellis reference was incorporated only to teach the limitation of the cross-sectional shape of the engagement seal being substantially part circular so that the surface of the engagement seal is substantially part toroidal. It is also noted that the limitation of “part toroidal” has since been deleted. Regardless, the Examiner maintains that modifying Jordan’s cushion to have a circular cross-section, as taught by Ellis, would have been obvious at the time of invention, as a curved surface may provide additional comfort to the patient rather than a blunt surface. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On Pages 11-12 of the Remarks, Applicant similarly argues that Mccracken (US 2016/0279370 A1) does not fix the deficiencies of Jordan, stating that “Ellis does not teach or disclose that the engagement seal is solid and sufficiently rigid that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the tissue surrounding the airway of the infant primarily by deformation of the tissue surrounding the airway, as claimed”. The Examiner notes that the Mcckracken reference was incorporated only to modify the mask body to be formed from a single material, therefore not to modify any feature of the engagement seal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
 On Pages 11-12 of the Remarks, Applicant similarly argues that both Tse (US 2015/0119742 A1) and Cullen (US 2015/0352308 A1) do not fix the deficiencies of Jordan, stating that “Ellis does not teach or disclose that the engagement seal is solid and sufficiently rigid that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the tissue surrounding the airway of the infant primarily by deformation of the tissue surrounding the airway, as claimed”. The Examiner notes that the Tse reference was incorporated only to teach a removable collar (a discrete component from the engagement seal) and the Cullen reference was incorporated only the teach the mask body (also a discrete component from the engagement seal) being made from silicone rubber. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1). 
Regarding claim 1, Jordan discloses an infant resuscitation mask (neonatal resuscitation mask 100, Figure 1 and Abstract) for the delivery of a medical gas under positive pressure to an infant (Paragraph 0007), the mask including a body having an interior space (see interior space of mask provided in cross-section view of Figure 3A), an engagement seal (sealing surface 104, Figure 1) for surrounding the airway of the infant and engaging surrounding tissue (sealing surface 104 seals with a patient's face, Paragraph 0068), the interior space being adapted in use to communicate with a source of medical gas and deliver the medical gas to the interior space (connection port 110 for attaching to a conduit, which is in turn attached to a ventilator device, Figure 1 and Paragraph 0068), the engagement seal being disposed beyond the periphery of the interior space, so that the interface of the engagement seal with the tissue is outside the interior space (see annotated Figure 3a below, showing the sealing surface 104 extended beyond of the periphery of the indicated interior space of the mask body, so that sealing surface 104 is outside the interior space), wherein the surface of the engagement seal is generally circular in shape (see circular shape of sealing surface 104, Figure 1 and Paragraph 0068) and has a consistent cross-sectional shape (cross sectional shape of sealing surface 104 does not vary along perimeter of seal, Figure 1), and wherein the engagement seal is solid (sealing surface made from a silicone rubber gel, Paragraph 0069, therefore is not hollow) and sufficiently rigid (sealing surface 104 can have a Shore Hardness of about OO-5 to about OO-50, Paragraph 0071 – this range would significantly overlap with the Applicant’s hardness value range of Shore-A 5 to 25 as disclosed in Paragraphs 0043 and 0045, therefore the sealing surface 104 and the Applicant’s cushion would possesses the same rigidity. Additionally, Applicant places no criticality on the hardness value range, merely stating it is “preferred that the material have a Shore A hardness of about 5-25 (Paragraph 0056); the limitation relating to “sufficiently rigid” is inherent in Jordan for an overlapping Shore A hardness of about 5-25)  that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the tissue surrounding the airway of the infant primarily by deformation of the tissue surrounding the airway (sealing surface conforms readily to the facial geometry of the patient under low application forces, Paragraph 0071).

    PNG
    media_image1.png
    379
    308
    media_image1.png
    Greyscale

Jones is silent wherein the cross-sectional shape of the engagement seal is substantially part circular.
However, Ellis teaches an analogous respiratory mask that comprises a cushion (cushion 10, Figure 2) with a partly circular cross-sectional shape (see partly circular cross section of cushion 10 in Figure 2), resulting in a part toroidal surface of the sealing region. 
Therefore, it would have been obvious at the time of invention to modify the sealing surface of Jordan to have a circular cross-sectional shape, resulting in a toroidal shaped surface, as taught by Ellis, as this shape may provide additional comfort to the patient due to its curved nature, as opposed to a blunt, flat surface.  
Regarding claim 2, Jordan in view of Ellis teach a mask according to claim 1, with Jordan further disclosing wherein the mask and engagement seal operatively flexibly adapt to the general shape of the infant’s face (cushion can conform to the facial geometry of the patient, Paragraph 0071), but the cross sectional shape of the seal does not deform substantially (deformation of sealing surface 104 is dependent on the degree of force applied to the mask while it is worn by the patient, therefore sealing surface 104 is capable of not having substantial deformation).
Regarding claim 4, Jordan in view of Ellis teach a mask according to claim 1, with Jordan further disclosing wherein the body is generally part conical (see partly conical region of the interior mask body as indicated in annotated Figure 3 provided below).  

    PNG
    media_image2.png
    380
    360
    media_image2.png
    Greyscale

	Regarding claim 6, Jordan in view of Ellis teach a mask according to claim 5, with Jordan further disclosing wherein the engagement seal is formed from silicone rubber  (sealing surface 104 can be made from a silicone rubber gel, Paragraph 0069). 
	Regarding claim 11, Jordan in view of Ellis teach a mask according to claim 4, with Jordan further teaching wherein the body extends from a wider diameter at the engagement seal to a narrow diameter adjacent an attachment for the supply of medical gas (see Annotated Figure 3a below, showing the interior of mask body extending from a wider diameter at the junction of the sealing surface 104 to a narrower diameter at the attachment for air supply).

    PNG
    media_image3.png
    357
    329
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1) and in further view of  Mccracken et al. (US 2016/0279370 A1). 
	Regarding claim 3, Jordan in view of Ellis teach mask according to claim 1, but neither specifically state the body of the mask being formed from a single material. 
	However, Mccracken teaches an analogous nasal mask comprising a mask body (mask body 100, Figure 1) being made from a single material such as silicone (Paragraph 0043). 
	Therefore, it would have been obvious at the time of invention to have the mask body of Jordan’s device to be made from a single material, such as silicone, as taught by Mccracken, as this would provide the mask body with uniform material characteristics, and also simplify the manufacturing process.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1) and in further view of Tse et al. (US 2015/0119742 A1).
Regarding claim 7, Jordan in view of Ellis teach mask according to claim 1, but both are silent wherein the mask further includes a removable collar, the collar being disposed around the mask, and including a circular flange extending around the mask, so that operatively when a downward force is applied to the collar during use, the force is distributed evenly around the engagement surface.  
However, Tse teaches an analogous nasal mask (Abstract) that comprises a removeable collar (connection ring 30, Figure 6; and see Figure 4 where connection ring can also be removed from mask), the collar being disposed around the mask (connection ring 30 is secured to nasal mask 14, Paragraph 0019), and includes a circular flange extending around the mask (annular body 32 of connection ring 30, Figure 6), so that when a force is applied to the collar while the mask is being worn, the force is even distributed around the engagement surface (during use, straps are connected to connection ring to maintain the mask against a patients face about the patient's nose, Paragraph 0005 and Figure 6).
	Therefore, it would have been obvious at the time of invention to modify the device of Jordan to include a collar disposed around the mask, as taught by Tse, in order to better secure and maintain the mask on the patient’s face while in use.
	Regarding claim 8, Jordan in view of Ellis and Tse teach the mask according to claim 7, with Tse further disclosing wherein the collar (connection ring 30, Figure 3) further includes connections for attaching one or more straps (connection ring contains connection pegs 34 to attach to strap assembly 40, Paragraph 0019), so that the mask may be held in place and a suitable retention pressure applied by said straps, so as to maintain an effective seal (straps connected to connection ring maintain the mask against a patients face about the patient's nose, Paragraph 0005).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1), Tse et al. (US 2015/0119742 A1), Mccracken (US 2016/0279370 A1), and in further view of Cullen et al. (US 2015/0352308 A1).
Regarding claim 9, Jordan in view of Ellis and Tse teach a mask according to claim 7, but neither specifically state the body of the mask is formed from a silicone rubber material, and the collar is formed from a more rigid polymer material. It should be noted that Jordon does teach the sealing region to be made from silicone rubber (Paragraph 0069), but it is unclear whether the remaining mask body is also made from silicone rubber. 
	However, Mccracken teaches an analogous nasal mask comprising a mask body (mask body 100, Figure 1) being made from a silicone rubber material (Paragraph 0043), as described previously. Therefore, it would have been obvious at the time of invention to have the body of the mask made from a silicone rubber material, as using silicone rubber as the material of the mask body is well-known in the art.
	Cullen teaches an analogous nasal mask assembly (abstract) comprising a collar (connection region 3240, Figure 69) disposed around the mask (Figure 69) that is formed from a more rigid polymer material (connection region may comprise a thermoplastic polymer with a high durometer value, Paragraph 0043). Therefore, it would have been obvious at the time of invention to have the collar disposed around the mask being made from a more rigid, polymer material, in order to provide adequate reinforcement of the attachment straps when the mask is being worn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/           Examiner, Art Unit 3785        


/SAMCHUAN C YAO/           Supervisory Patent Examiner, Art Unit 3785